DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, per page 7, filed August 8, 2022, with respect to claim 9 have been fully considered and are persuasive.  The objection of May 11, 2022 has been withdrawn. 

Applicant’s arguments, per pages 7-8, filed August 8, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of May 11, 2022 has been withdrawn. 
Applicant’s arguments, per page 8, filed August 8, 2022, with respect to claim 1 have been fully considered and are persuasive.  A terminal disclose has been approved and dated on August 9, 2022. Therefore the double patenting rejection of May 11, 2022 has been withdrawn.

Status of the Claims
Claims 1, 4-5, 7-8, 10-13, and 15-20 are cancelled.  Claims 2-3, 6, 9, and 14 have been amended and presented for examination.	
Allowable Subject Matter
Claims 2-3, 6, 9, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Kim (US 2021/0313427),  Shin (US 2017/0110543), Lee (US 2015/0279468), Fujiki (US 2103/0234231), Zushi (US 2018/0277560), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 2, the memory film comprises a concave annular bottom surface segment that contacts the source contact layer; and an outer periphery of the concave annular bottom surface is located at a greater vertical distance from the substrate than an inner periphery of the concave annular bottom surface is from the substrate.	Regarding Claim 3, herein: an upper source-level semiconductor layer is located between the source contact layer and the alternating stack; the memory opening vertically extends through the source-select-level electrically conductive layers, the word-line-level electrically conductive layers, and the upper source-level semiconductor layer with a straight sidewall.	Regarding Claim 6, wherein the bottom dielectric cap structure comprises a concave annular surface that contacts the source contact layer.	Regarding Claim 9, the void comprises a tapered concave upper boundary at an interface with a tapered convex bottom surface of the pedestal channel portion; and the void has a greater height at a center portion than at a peripheral portion that laterally surrounds the center portion.	Regarding Claim 14, the pedestal channel portion is polycrystalline and has a first average grain size; and the vertical semiconductor channel is polycrystalline and has a second average grain size that is at least 50% larger than the first average grain size.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                                                                                                                                                                                                                     /DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819